           Case 1:19-cv-01527-AWI-SAB Document 14 Filed 10/09/20 Page 1 of 2


 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                               EASTERN DISTRICT OF CALIFORNIA
 6
                                                       CASE NO. 1:19-CV-01527-AWI-SAB
 7   KIMBERLY JORDAN,
 8                  Plaintiff,                         ORDER VACATING PRETRIAL
                                                       CONFERENCE AND TRIAL DATE
 9            v.
10   FCA US, LLC, and DOES 1 through 20,
11                  Defendants.
12

13

14          Trial in this case is scheduled to commence on December 8, 2020, with a pretrial
15 conference scheduled for October 14, 2020. Doc. No. 7.

16          On October 7, 2020, the Parties filed a joint pretrial statement indicating they believed that
17 further settlement negotiations or a settlement conference under Local Rule 270 could be

18 constructive in resolving this matter. Doc. No. 12 § 16. Further, the Court has confirmed, through

19 counsel, that the Parties do not object to vacating the pretrial conference and the trial date to allow

20 additional time for settlement.

21          Additionally, given the COVID-19 pandemic and related restrictions, it appears extremely
22 unlikely that trial in this action will proceed on December 8, 2020, as currently scheduled.

23          Given the Parties’ interest in further pursuing settlement and considerations relating to the
24 COVID-19 pandemic, the Court finds that it is appropriate to vacate all existing dates in this

25 action and to direct the Partis to contact Magistrate Judge Boone for a settlement conference under

26 Local Rule 270. In the event the Parties do not reach settlement, the Court will set new dates for
27 trial and the pretrial conference.

28 //
            Case 1:19-cv-01527-AWI-SAB Document 14 Filed 10/09/20 Page 2 of 2


 1                                                 ORDER
 2          Accordingly, IT IS HEREBY ORDERED that:
 3      •   All existing dates in this action—including the October 14, 2020 pretrial conference and
 4          the December 8, 2020 trial date—are vacated;
 5      •   The Parties contact Magistrate Judge Boone within 14 days of electronic service of this
 6          order to arrange a settlement conference pursuant to Local Rule 270; and
 7      •   The Parties file a notice of settlement or a request to reset the pretrial conference and trial
 8          in this action immediately upon completion of settlement efforts.
 9
     IT IS SO ORDERED.
10

11 Dated: October 9, 2020
                                                 SENIOR DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                       2
